EXHIBIT 1
    Case: 1:20-cv-04780 Document #: 26 Filed: 03/04/21 Page 1 of 7 PageID #:416




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

SOJO’S STUDIOS, INC., SOJO’S                  )
STUDIOS 2, INC., SOJO’S STUDIOS 3,            )
INC., and SOJO’S STUDIOS 4, INC.,             )
                                              )
                           Plaintiffs,        )
                                              )
            v.                                )         20 C 4780
                                              )
CITIZENS INSURANCE COMPANY OF                 )         Judge Charles P. Kocoras
AMERICA,                                      )
                                              )
                           Defendant.         )

                                         ORDER

      Before the Court is Defendant Citizens Insurance Company of America

(“Citizens”) motion to quash the subpoena for documents served by Plaintiffs upon The

Insurance Services Office (“ISO”), a non-party. For the following reasons, the Court

grants Citizens’ motion.

                                     STATEMENT

      In this insurance coverage case, Plaintiffs seek coverage for business

interruptions due to COVID-19. At issue in this motion, is a subpoena served on non-

party ISO concerning documents related to the insurance policy’s exclusion for “[a]ny

virus, bacterium or other microorganism that induces or is capable of inducing physical

distress, illness or disease” (the “Virus Exclusion”). This Court has now twice granted

motions to dismiss because virus exclusions like the one at issue here are “clear,


                                          1
       Case: 1:20-cv-04780 Document #: 26 Filed: 03/04/21 Page 2 of 7 PageID #:417




sweeping, and all-encompassing.” Riverwalk Seafood Grill Inc. v. Travelers Cas. Ins.

Co. of Am., 2021 WL 81659, at *3 (N.D. Ill. 2021) (Kocoras, J.); accord Mashallah,

Inc. et al v. W. Bend Mut. Ins. Co., 1:20-cv-05472, Dkt. #28 (N.D. Ill. 2021) (Kocoras,

J.).

         Instead of moving to dismiss, Citizens filed an answer and now the parties

endeavor to litigate on a motion to quash whether Plaintiffs are entitled to discovery on

the novel theory of regulatory estoppel. The regulatory estoppel theory was first

recognized in New Jersey in Morton Int'l, Inc. v. Gen. Accident Ins. Co., 134 N.J. 1

(1993), cert. denied, 512 U.S. 1245 (1994). The basic premise is that insurers cannot

say one thing to an insurance regulator and another thing to the insured. See id. The

Complaint here purports to invoke a regulatory estoppel argument in the following

manner: “the inclusion of the Virus Exclusion was procured by fraud and is

unenforceable because insurance industry representatives, in order to obtain regulatory

approval, falsely stated to state regulators that property insurance policies had not

historically been a source of recovery for losses caused by disease-causing agents,

including viruses.” Dkt. #1- 1 at ¶ 77.

          Citizens now moves to quash largely on the grounds that regulatory estoppel is

not a valid legal theory in Illinois and that the single sentence in the Complaint is a

thread-bare, conclusory, and boilerplate allegation, which is insufficient as a matter of

pleading. Plaintiffs respond that regulatory estoppel is a cognizable theory under Am.

States Ins. Co. v. Koloms, 177 Ill. 2d 473 (1997). This is a discovery dispute that fully

                                            2
    Case: 1:20-cv-04780 Document #: 26 Filed: 03/04/21 Page 3 of 7 PageID #:418




litigates the merits of a theory in the Complaint, and one must decide one to decide the

other. The Court ultimately agrees with Citizens on the dispositive issue about

regulatory estoppel, which in turn resolves the motion to quash.

      The Court concludes that the standalone regulatory estoppel allegation in

Plaintiffs’ complaint is insufficient. After all, we have twice held that the virus

exclusion here is clear, sweeping, and unambiguous. Plaintiffs could therefore only

prevail through their purported application of Koloms. But the Illinois Supreme Court

made clear post-Koloms that courts are not required to “examine the relevant insurance

industry drafting history” where a provision is unambiguous. See Travelers Ins. Co. v.

Eljer Mfg., Inc., 197 Ill. 2d 278, 301 (2001) (cleaned up). This is because Plaintiffs’

attempted application of Koloms “ignores the well-settled principle that it is

unnecessary for this court to consider extrinsic evidence of a policy's purported meaning

where the words of the policy are unambiguous.” Ellsworth v. Grinnell Mut.

Reinsurance Co., 2016 IL App (5th) 150158-U, ¶ 35. Not only have Illinois courts

rejected the Koloms argument that Plaintiffs are making here, but the Seventh Circuit

has also declined to adopt that approach. See Cincinnati Ins. Co. v. Flanders Elec.

Motor Serv., Inc., 40 F.3d 146, 153 (7th Cir. 1994). So do we.

      Plaintiffs’ regulatory estoppel allegation fails for another reason: it alleges fraud,

which must be done with particularity. See Borsellino v. Goldman Sachs Grp., Inc.,

477 F.3d 502, 507 (7th Cir. 2007). The unadorned and conclusory single sentence relied

on by Plaintiffs in no way alleges the “who, what, when, where, and how” of the

                                            3
     Case: 1:20-cv-04780 Document #: 26 Filed: 03/04/21 Page 4 of 7 PageID #:419




supposed fraud. Id. (internal quotation omitted). And even were Plaintiffs’ allegation

to not explicitly use the term “fraud,” it is unclear to the Court that Plaintiffs’ allegation

would not merely be a “[t]hreadbare recital[] . . . supported by mere conclusory

statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This principle applies with

special force in a more “complex case” like this one where the parties allege concealed

fraud, which requires “more detail, both to give the opposing party notice of what the

case is all about and to show how, in the plaintiff's mind at least, the dots should be

connected.” Swanson v. Citibank, N.A., 614 F.3d 400, 405 (7th Cir. 2010).

        And finally, even in states like New Jersey and Pennsylvania 1 that have explicitly

adopted some form of a regulatory estoppel theory, every court this Court could identify

has granted the insurer’s motion to dismiss and disallowed discovery. E.g., Delaware

Valley Plumbing Supply, Inc., v. Merchs. Mut. Ins. Co. et al., 2021 WL 567994, at *5

(D.N.J. 2021) (applying New Jersey law); Humans & Res., LLC v. Firstline Nat'l Ins.

Co., 2021 WL 75775, at *9 (E.D. Pa. 2021) (“In reading the foregoing statements, this

Court is flatly unable to discern how they are contradictory or contrary to the position

which Defendant takes here.”); Moody v. Hartford Fin. Grp., Inc., 2021 WL 135897,

at *10 (E.D. Pa. 2021) (rejecting a regulatory estoppel theory in part because any

statements could not be imputed to the insurer); Brian Handel D.M.D., P.C. v. Allstate

1
 “Outside of West Virginia, New Jersey, and Pennsylvania, courts have either rejected the doctrine outright
or shied away from it in insurance coverage disputes.” 2 Envtl. Ins. Litig.: L. and Prac. § 18:26 (2020). The
“overwhelming majority of state and federal courts” have done so “primarily on the basis that extrinsic
evidence is not permitted to vary the terms of a clear and unambiguous pollution exclusion provision.”
Emps Ins. of Wausau v. Duplan Corp., 1999 WL 777976, at *14 (S.D.N.Y. 1999).


                                                     4
    Case: 1:20-cv-04780 Document #: 26 Filed: 03/04/21 Page 5 of 7 PageID #:420




Ins. Co., 2020 WL 6545893, at *4 (E.D. Pa. 2020) (“plaintiff fails to plead any facts to

satisfy the second element that defendant currently takes a position contrary to the

statements made before the regulatory agencies on behalf of the insurers.”); Newchops

Rest. Comcast LLC v. Admiral Indem. Co., 2020 WL 7395153, at *9 (E.D. Pa. 2020)

(granting a motion to dismiss where plaintiffs raised a regulatory estoppel theory and

observing that “the insureds seek additional discovery on this issue under a theory of

regulatory estoppel” “[w]ithout relying on any facts”); Kessler Dental Assocs., P.C. v.

Dentists Ins. Co., 2020 WL 7181057, at *3 (E.D. Pa. 2020) (similar). We agree with

these courts’ approaches.

       Having decided the dispositive legal issue that fully underlies the instant motion

to quash, the Court finds that striking the regulatory estoppel allegations under Federal

Rule of Civil Procedure 12(f) is the preferable route because Plaintiffs’ conclusory

allegation is impertinent and immaterial. See Fed. R. Civ. P. 12(f)(1) (“The court may

strike from a pleading an insufficient defense or any redundant, immaterial, impertinent,

or scandalous matter . . . on its own”); Williams v. Jader Fuel Co., 944 F.2d 1388, 1399

(7th Cir. 1991) (“Courts have read Rule 12(f) to allow a district court to consider a

motion to strike at any point in a case, reasoning that it is considering the issue of its

own accord despite the fact that its attention was prompted by an untimely filed

motion.”); United States v. 416.81 Acres of Land, 514 F.2d 627, 630 n.3 (7th Cir. 1975)

(“the prevailing view is that a district court most certainly may expedite proceedings by

striking insufficient defenses on its own initiative”). There is simply no doubt as to what

                                            5
    Case: 1:20-cv-04780 Document #: 26 Filed: 03/04/21 Page 6 of 7 PageID #:421




the Virus Exclusion means and Plaintiffs’ litigation tactics, however clever, cannot

override clear, sweeping, and unambiguous language. Were the Court to instead grant

Citizens’ motion to quash as a discovery motion, it would effectively be dispositive

anyway because the Court would still be rejecting Plaintiffs’ entitlement to discovery

on this very theory. Deciding this as a motion to strike however has the exact same

effect, but also has the added advantage of expediting litigation that would otherwise

be comparatively bogged down and protracted. Thus, the Court strikes Plaintiffs’

regulatory estoppel allegation.

      Having stricken Plaintiffs’ regulatory estoppel allegation, the Court grants

Citizens’ motion to quash in turn. With the allegation stricken, there is no need for

discovery as to its merit because no amount of discovery would resurrect Plaintiffs’

threadbare, conclusory, and immaterial pleading of a novel and largely discredited legal

theory.

      In closing, as the Seventh Circuit has observed: “of course, pretrial discovery is

a fishing expedition and one can't know what one has caught until one fishes. But [the

Federal Rules] allows the fish to object, and when they do so the fisherman has to come

up with more than [Plaintiffs have here].” Nw. Mem'l Hosp. v. Ashcroft, 362 F.3d 923,

931 (7th Cir. 2004).

                                   CONCLUSION

      For the foregoing reasons, the Court strikes the regulatory estoppel allegations

from Plaintiffs’ Complaint. The Court grants Citizens’ motion to quash accordingly.

                                           6
    Case: 1:20-cv-04780 Document #: 26 Filed: 03/04/21 Page 7 of 7 PageID #:422




At bottom, Plaintiffs’ threadbare allegation contradict the plain, unambiguous meaning

of the Virus Exclusion and cannot stand. It is so ordered.


Dated: 3/4/21

                                               _________________________
                                               Charles P. Kocoras
                                               United States District Judge




                                           7
